PETERSON, Justice.
Defendant was found guilty by a district court jury of aggravated robbery, Minn. Stat. § 609.245 (1982), for his role in the robbery of a service station, and was sentenced by the trial court to an executed term of 54 months in prison pursuant to Minn.Stat. § 609.11 (1982) and Minnesota Sentencing Guidelines and Commentary, II.E. (1982). On this appeal from judgment of conviction defendant contends that the evidence identifying him as a participant in the robbery was legally insufficient. There is no merit to this contention. The evidence of defendant’s guilt was overwhelming, consisting of (1) positive identification of defendant as the gunman by the one victim who got a good look at the gunman; (2) positive identification of defendant’s car as a car having been used in casing the station on the day in question; and (3) testimony *248by an admitted accomplice to the crime that defendant was the gunman. We affirm.
Affirmed.